

114 S365 IS: To improve rangeland conditions and restore grazing levels within the Grand Staircase-Escalante National Monument, Utah.
U.S. Senate
2015-02-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 365IN THE SENATE OF THE UNITED STATESFebruary 4, 2015Mr. Hatch (for himself and Mr. Lee) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo improve rangeland conditions and restore grazing levels within the Grand Staircase-Escalante
			 National Monument, Utah.1.Improvement of rangeland conditions and   restoration of grazing levels, Grand Staircase-Escalante
			 National
 Monument(a)In generalAs soon as practicable after the date of enactment of this Act, the Secretary of the Interior shall implement a management program within areas of the Grand Staircase-Escalante National Monument that are administered by the Bureau of Land Management—(1)to improve rangeland conditions for wildlife and livestock carrying capacity in those areas; and(2)to restore livestock grazing to the level of usage in those areas that existed as of September 17, 1996.(b)PermitsIn issuing or renewing grazing permits and in issuing or modifying allotment management plans for livestock grazing in the areas described in subsection (a), the Secretary of the Interior shall incorporate reasonable standards and guidelines that are consistent with—(1)the Utah Standards for Rangeland Health and Guidelines for Grazing Management for BLM Lands in Utah, approved by the Secretary of the Interior on May 20, 1997; and(2)the applicable regulations of the Bureau of Land Management contained in subpart 4100 of title 43, Code of Federal Regulations (relating to livestock grazing on public land) (or successor regulations).